People v Rivera (2016 NY Slip Op 05820)





People v Rivera


2016 NY Slip Op 05820


Decided on August 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
L. PRISCILLA HALL
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2014-05781
 (Ind. No. 1210/13)

[*1]The People of the State of New York, respondent, 
vAdrienne Rivera, appellant.


Laurette Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Rosalind C. Gray of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Suffolk County (Condon, J.), imposed March 14, 2014, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant knowingly, voluntarily, and intelligently waived her right to appeal (see People v Sanders, 25 NY3d 337; People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 256). The defendant's valid waiver of her right to appeal forecloses appellate review of her claim that the sentence imposed was excessive (see People v Gavarette, 135 AD3d 785; People v Morrison, 113 AD3d 877).
ENG, P.J., MASTRO, HALL, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court